DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “close” in claims 2 and 5 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “close” to the wall portion the claim is referring to since no dimensions are given within the specification. These claims will be examiner as best a reasonably interpreted. 
Regarding claim 2, the phrase "manner" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). These claims will be examiner as best a reasonably interpreted. 
The term “steeply” and “gently” in claim 3 are relative terms which renders the claim indefinite. The term “steeply” and “gently” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how steep or how gentle the angles must be since no angles are stated within the specification. These claims will be examiner as best a reasonably interpreted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saruwatari et al. (U.S. Publication 2015/0133007), hereinafter “Saruwatari” in view of Davis et al. (U.S. Publication 2011/0195620), hereinafter “Davis”.
Regarding claim 1, Saruwatari discloses the same invention substantially as claimed such as a cooling structure of an outboard motor, the cooling structure being provided below an internal combustion engine (4) and configured to cool an exhaust gas of the internal combustion engine (paragraph 20), the cooling structure comprising: an oil case (61) including an oil chamber (71), the oil chamber storing a lubricating oil of the internal combustion engine (paragraph 77); a main exhaust gas passage (25) that guides the exhaust gas to a lower side (paragraph 84, shown in figures 6-7); a cooling water inlet path (30) that guides, to an upper side, cooling supply water that has been taken in from outside of the outboard motor (shown in figure 3 through water inlet 28), and that cools, in the oil case (61), a periphery of the main exhaust gas passage (25) by the cooling supply water (shown in figure 6, paragraph 85); a cooling water outlet path (33) that guides, to the lower side, cooling discharge water that has cooled the internal combustion engine, and that cools the oil chamber by the cooling discharge water (shown in figure 3), but does not disclose a mixed fluid passage that mixes the discharged water with the exhaust gas.  However, Davis teaches the use of mixing the discharged cooling water with the exhaust (paragraph 155) for the purpose of cooling exhaust further and muffling engine noise.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saruwatari by incorporating a passage that mixes discharged cooling water and exhaust and expels both as taught by Davis for the purpose of cooling exhaust further and muffling engine noise.
Regarding claim 2, Saruwatari and Davis disclose the cooling structure of the outboard motor according to claim 1, wherein: the oil case includes: a main exhaust path (Saruwatari, 25a) which is part of the main exhaust gas passage (Saruwatari,2 5); and a lead-in path which is part of the cooling water inlet path (Saruwatari, 30), a tubular wall (Saruwatari, 25a, shown in figure 4) configuring the main exhaust path is provided in a manner that, at a position close to a wall portion (Saruwatari, 80b, shown in figure 5) configuring the lead-in path (Saruwatari, 30), a gap (Saruwatari, area where water flows within 30a) is formed between the tubular wall (wall of 25a) and the wall portion(Saruwatari, 80b), and the lead-in path configures a water jacket (30a) surrounding an entire periphery of an outer peripheral surface of the tubular wall (wall of 25a) configuring the main exhaust path.
Regarding claim 5, Saruwatari and Davis disclose the claimed invention except for the main exhaust passage being broader mid-way compared to an inlet portion of the exhaust passage. It would have been an obvious matter of design choice to broaden the cross section midway of the exhaust passage, since applicant has not disclosed that such a configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the cross-section of the exhaust passage being constant throughout its extension.
Regarding claim 6, Saruwatari and Davis disclose the claimed invention except for the main exhaust passage being positioned closer to the front side than the oil chamber. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to provide the main exhaust passage to be closer to the front than the oil chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Examiner notes that there are prior art pieces that have the main exhaust passage be positioned closer to the front than the oil chamber. The mere closeness to the front side does not deem this claim allowable. 
Regarding claim 7, Saruwatari and Davis disclose the cooling structure of the outboard motor according to claim 1, wherein the cooling water outlet path cools the main exhaust gas passage by the cooling discharge water, below the oil case and above the mixed fluid passage. Examiner notes that below casing (61) the main exhaust passage goes below and Davis mixing passage mentioned in paragraph 155 would be 
Regarding claim 9, Saruwatari and Davis disclose the cooling structure of the outboard motor according to claim 1, wherein: the oil case includes a lead-out path (Saruwatari, path of 67, shown in figure 4) which is part of the cooling water outlet path, and a tubular wall configuring the lead-out path projects toward an inner side of the oil chamber (Saruwatari, shown in figure 9). Examiner notes that figure 9 shows that the chamber has a tubular shape that extends “towards” the oil chamber 71. This claim does not state that the tubular wall has to extend into the oil chamber as figure 3 of the present invention shows. 
Allowable Subject Matter
Claims 3-4, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claim 3, but more specifically, the main exhaust path includes regions that are angled downward at a more severe angle than other portions of the main exhaust path with the cooling water path extending around an entire periphery of the main exhaust passage. 
With regards to claim 8, there is no prior art that teaches all the limitations, but more specifically, the cooling water discharge path also surrounding an entire periphery of an exhaust main passage with a collecting chamber disposed to hold discharge cooling water. 
With regard to claim 10, there is no prior art that teaches all the limitations, but more specifically, an oil case having two main exhaust passages and tow water outlet paths, in which the pair of exhaust paths and the pair of cooling outlet water paths are symmetrical within the oil case. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        12/1/2022